Title: From Thomas Jefferson to John Barnes, 21 May 1804
From: Jefferson, Thomas
To: Barnes, John


          
            May 21. 04.
          
          Th: Jefferson presents his salutations to mr Barnes. he has bought of the bearer mr Hollis 10. barrels of fish, cured particularly, @ 3½ D. the barrel, which he will thank mr Barnes to pay for and have warehoused. he will have to get 10. barrels more, and would willingly have taken them of mr Hollis, but he is not willing to part with more at so low a price. perhaps on delivering them he may consent to furnish the whole quantity, which would save me the trouble of applying elsewhere.
        